Dissenting Opinion by
Judge Blatt :
I must respectfully dissent.
I cannot accept the Board’s legal conclusion that PennDOT is estopped from asserting the contractual provision placing the burden of negotiation and the risk of delay on General. “To constitute a waiver of a legal right, there must be a clear, unequivocal and decisive act of the party with knowledge of such right *122and an evident purpose to surrender it. . . .” Brown v. Pittsburgh, 409 Pa. 357, 360, 186 A.2d 399, 401 (1962). Likewise, “[o]ne who asserts estoppel must establish the essentials thereof by clear, precise and unequivocal evidence.” Funds For Business Growth, Inc. v. Maraldo, 443 Pa. 281, 288, 278 A.2d 922, 926 (1971). Consequently, whether the theory upon which the Board relied is characterized as estoppel or waiver, it is clear that the findings do not support its application here. The ambiguous statement by Penn-DOT ’s engineer that problems resulting from the shallowness of the main would be “taken up” in the field cannot, I believe, be considered a clear and unequivocal demonstration that PennDOT assumed responsibility for the relocation and relieved General from responsibility therefor. Indeed, this expression is perfectly consistent with PennDOT’s contractual obligation to “cooperate in working out the construction problems involved, but without relieving the contractor of his liability therefor.” See Section 1.8.3(1) of the Agreement, supra. Nor do I think that Penn-DOT ’s forwarding of the correspondence, rather than insisting on direct negotiations between the responsible parties, supports the Board’s conclusion. In fact, in the course of the exchange of correspondence, Penn-DOT reminded General by letter that “[t]he problem of-coordinating the various utilities is the contractor’s responsibility and any claim for reimbursement is unjustified.” Again, PennDOT’s participation seems only consistent with its promise to cooperate in working out problems as such occurred. The possibility of delay in relocating utilities was clearly envisioned by the parties to this contract, and the risk arising therefrom was specifically assigned to General, although PennDOT promised to cooperate in working out any problems. I do not think, therefore, that General can argue, on the basis óf this record, that PennDOT’s co*123operation and participation in the relocation negotiations relieved General of its responsibility.
Finally, I think that Gasparini Excavating Co. v. Pennsylvania Turnpike Commission, 409 Pa. 465, 187 A.2d 157 (1963), on which the majority relies, is inapposite here. In Gasparini there was also a contract between the parties which excluded damages for delay. Our Supreme Court refused to recognize this provision, however, because the appellant contractor was given notice to proceed by the appellee who knew the site was occupied by another contractor in a manner which precluded the operations of the appellant contractor. The Court reasoned that “there was interference by the appellee after ordering appellant to begin performance of work and then denying access to the work area occupied by another contractor. . . .” 409 Pa. at 476, 187 A.2d at 162. The Court essentially recognized that the appellee itself had brought about a delay which was unforeseen by the appellant contractor. In the instant case, however, PennDOT was not responsible for the delay because it had no obligation to negotiate the relocation which can be likened to the duty of the appellee in Gasparini to provide a site at which the contractor could work. Moreover, the very type of delay encountered here was foreseen and provided for in the contract.